FILED
                             NOT FOR PUBLICATION                            DEC 22 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAFAEL TORRES-OTAMENDI,                          No. 08-72141

              Petitioner,                        Agency No. A098-766-073

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 14, 2010 **

Before:       GOODWIN, WALLACE and THOMAS, Circuit Judges.

       Petitioner Rafael Torres-Otamendi, a native and citizen of Mexico, petitions

for review of a Board of Immigration Appeals order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal and protection under the Convention Against Torture (CAT). We have

jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Substantial evidence supports the IJ’s denial of asylum and withholding of

removal because, even though he credibly testified, Torres-Otamendi failed to

show any threats to him on account of a protected ground. His fear of future

persecution based on an actual or imputed anti-gang or anti-crime opinion is not on

account of the protected ground of either membership in a particular social group

or political opinion. Ramos Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir.

2009); Santos-Lemus v. Mukasey, 542 F.3d 748, 745-46 (9th Cir. 2008); see

Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001) (“Asylum generally is not

available to victims of civil strife, unless they are singled out on account of a

protected ground.”)

      Substantial evidence also supports the IJ’s denial of CAT relief based on the

Board’s finding that Torres-Otamendi did not establish a likelihood of torture by,

at the instigation of, or with the consent or acquiescence of the Mexican

government. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                           2                                        08-72141